               Case 2:19-cv-00223-CFK Document 1 Filed 01/16/19 Page 1 of 21




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                f: ~ ..CQ
                                                                                          Iq, da3
MAIL QUIP, INC.                                                              Civil Action No.

                  vs.                           J.1\N , s 2r,9
                                                          'l ci-:·\\
                                           r:               lit.'?· Clen'.
ALLSTATE INSURANCE COMPA~~                                   :               Jury Trial Demanded


                          NOTICE FOR REMOVAL OF CIVIL ACTION
                                  FROM ST ATE COURT


         Defendant Allstate Insurance Company ("Defendant Allstate"), respectfully petitions for

removal to this Court of a state civil action pending in the Court of Common Pleas of

Philadelphia County, Pennsylvania, and in support avers as follows:

          1.      A civil action was commenced with the filing of a Complaint on December 13,

2018 by Plaintiff Mail Quip, Inc. ("Plaintiff') against Defendant Allstate which is pending in the

Court of Common Pleas of Philadelphia County at December Term 2018 No. 01510 and which is

embraced within this judicial district.     A copy of the Complaint is attached as Exhibit "A" and

incorporated by reference.

         2.       At the time of the filing of this action, Plaintiff alleges that they are a corporation

organized in the Commonwealth of Pennsylvania in Chadds Ford, Pennsylvania. See Exhibit

"A", paragraph 1.

         3.       Defendant Allstate is an Illinois corporation with its principal place of business in

Northbrook, Illinois and is therefore a citizen of a state other than Pennsylvania. See Exhibit

·'A".




2082174 1/53838
                                                                                    'JAN 16 2019
              Case 2:19-cv-00223-CFK Document 1 Filed 01/16/19 Page 2 of 21




         4.       After Defendant Allstate was served with Plaintiffs Complaint on or about

December 18, 2018, Defendant Allstate ascertained that the damages being claimed exceed

$75,000.00.

         5.       Plaintiffs Complaint includes two counts - the first appears to set forth a claim

for Breach of Contract and the second appears to set forth a claim under Pennsylvania's Bad

Faith statute.

         6.       The ad damnum clause of Count I demands judgment "in an amount not in excess

of $50,000.00."

         7.       The ad damnum clause of Count II demands judgment against Defendant Allstate

"in the amount in excess of $50,000.00, together with compensatory damages, statutory interest,

punitive damages, costs and attorney's fees.".

         8.       Defendant Allstate first ascertained the amount in controversy upon receipt of

Plaintiffs Complaint on or about December 18, 2018.

         9.       This Notice is filed within thirty (30) days of Defendant Allstate's first indication

that the damages could exceed $75,000.00.

         WHEREFORE, Defendant Allstate Insurance Company respectfully requests that the

statutory requirements, having been met, that the pending state action be moved to this Court.

                                                        Respectfully submitted




Dated: January 16, 2019


2082174 l/53838
             Case 2:19-cv-00223-CFK Document 1 Filed 01/16/19 Page 3 of 21




                                          AFFIDAVIT


         I, Bonnie S. Stein, Esquire, being duly sworn according to law, do hereby depose and

state that I am the attorney for Defendant, Allstate Insurance Company, the Petitioner in the

foregoing Notice for Removal; that I have been duly authorized by the Petitioner to execute this

Affidavit; that I am familiar with the facts involved in this matter, and that the allegations set

forth in the foregoing Notice for Removal are true and correct to the best of my knowledge,

information and belief.




                                                              -   ---




2082174 l/53838
.   .   Case 2:19-cv-00223-CFK Document 1 Filed 01/16/19 Page 4 of 21




             EXHIBIT "A"
                         Case 2:19-cv-00223-CFK Document 1 Filed 01/16/19 Page 5 of 21




            Courf of Common Pleas of Philadelphia County
                          Trial Division
                         Civil Cover Sheet
                                                        - - - - ---·--
     PI.AJNTIFF'S NAME                                                                ' DEFENDANT'S NAM!:
      MAILQUIP, INC.                                                                 l_ ALLSTATE            INSURANCE COMPANY

     PLAINTIFPS ADDRESS                                                               I DEFENDANl'S ADDRESS
      10 CONCORD WAY                                                                        2755 SANDERS ROAD
      CHADDS FOR, PA 19317                                                                  NORTHBROOK IL 60062

                                                                                     +
: PLAJNTIFPS NAMI:                                                                    j DEFENDANrS NAME


     PLAINTIFPS ADDRESS                                                            -j ~-~=,s
     PI.AINTIFF'S NAME                                                                    DEF'ENOANrs NAME
I

                                                                                      I


f PLAiNTIFF'S ADORESS--
                                                                                     1                                                                             ---~
                                                                                     !    DEFENDANrs ADDRESS




                                                                                     . - ·-                                                     --------
                                                                                     I

                                                                                                                                                                       I
,-                                       '     -           .



                                                                               l
. TOTAc NUMBER OF PLAINTIFFS             1   TOT AL NUMBER Of DEFENDANTS        COMMENCEMENT OF ACTION




1.. AMOUNT IN CO~OVERSY
                                         1_
                                    T COURT PROGRAMS
                                                               1
                                                                                 @ Complaint
                                                                               _5J Wnt of Summons
                                                                                                             D    Pct1hon Action                D   Notice of Appeal
                                                                                                             CJ Tr~nsfer From _other Junsd1ct1ons_ _ _ _

Ii D $50,000.00 or Jess              D
                                     D
                                        Arb1trat1on
                                        Jury
                                                                      D
                                                                      D
                                                                            Mass Tort
                                                                            S11vmgs Action
                                                                                                             D
                                                                                                             CJ
                                                                                                                  Commerce
                                                                                                                  Mmor Court Appeal
                                                                                                                                               D
                                                                                                                                               D
                                                                                                                                                    Settlement
                                                                                                                                                    Minors
     liJ More than $50,000.00       [iJ Non-Jury                      t:J   Petitlon                         D    Statutory Appeals            D    W/D/Survival
I
-·
' CASE TYPE AND CODE

I      lJ - BAD FAITH
                                    D Other



I-STATUTORY BASIS FOR CAUSE ·oF ACTioN

     RELATED PENDING CASES (LIST BY CASE CAPTION AND DOCKET NUMBER)
                                                                                           Alm ___ -                                IS CASE SUBJECT TO
                                                                                                                                    COORDINATION ORDER?
                                                                                 PROPROlHV                                                      YE:S      NO


                                                                              DEC 13 2018
                                                                                  A. SILIGRINI                                 'I
!
I                  - - - - - - ..
                                                                                                                              _]
     TO THE PROTHONOTARY:
     Kindly enter my appearance on behalf of Plamtiff/Pehtioner/Appellant MA I LQU IP, IN!::_._
     Papers may be served at the address set f011h below.

     NAME OF PLAINTIFl'S/PETITIONER'S/APPELLANrS ATTORNEY                                 ADDRESS

      WILLIAM T. LAWSON III                                                                1420 WALNUT STREET
                                                                                           SUITE 1000
     PHONE' NUMBER                             I FAX NUMBE.R                               PHILADELPHIA PA 19:02
       (215) 546-5188                          I   (215)790-9055
                                                                           ----+--                                    -   -    --
     SUPREME COURT IDENTIFICATION "10.                                                    Ee-MAIL ADDRESS

      32396                                                                                w_tlaw3@aol.com

' SIGNATURE OF FILING ATTORNEY OR PARTY
                                                                                    1     DATE SUBMITTED
      WILLIAM LAWSON III
                                                                                     I     Thursday, Jecember 13, 2018, 04:25 pm
                                                           FINAL COPY (Approved by the Prothonotary Clerk)
      Case 2:19-cv-00223-CFK Document 1 Filed 01/16/19 Page 6 of 21




                                                                                                                               ~,fiiui~,; .
WILLIAM T. LAWSON, III                                                       ATTORNEY FOR PJ:t!~l.?Jl:i'.'(1;,,                   ~:1\a\i,y            the
                                                                                           Office :f-o#                            .-, '   1
Identification Number: 32396                                                                                                                   \   ~~cords
1420 Walnut Street-Suite 1000                                                THIS IS A MAJOR 13 " .                                            ilffe    pm
Philadelphia, PA 19102                                                       NON-JURY MATTER.    .                                             '~
(215) 546-5188                                                               ASSESSMENT OF DAMAGE._
                                                                             HEARING IS REQUIRED
------------------------------- - -                                                       --
MAIL QUIP, INC.                                                              COURT OF COMMON PLEAS
10 Concord Way
Chadds Ford PA 19317                                                         PIDLADELPHIA COUNTY


            vs                                                               DECEMBER TERM 2018

Allstate Insurance Company                                                   NO.:
2755 Sanders Road
Northbrook, IL. 60062




                                                      CIVIL ACTION COMPLAINT
                                                                  Contract - l C
                       NOTICE
                                                                                                            AVISO
You have been sued m court Ifyou wish to defend agamst the claims set
forth in the followmg pages, you must take action witlun twenty (20)        Le ban demandado a usted en la corte. S1 ustcd qu1erc defcnderse de
days after this complaint and nollce are served, by entering a ,mtten       estas demandas expuestas en las pagmas sigmentes. ustcd Ilene vemte
appearance personally or by attorney and fihng m ,mtmg with the court       (20) d1as de plazo al partir de la fecha de la demanda y la not1ficaci6n.
your defenses or obJect1ons to the claims set forth against you You arc     Hace falta asentar una comparencia escnta o en persona o con un
warned that 1f you fail to do so the case may proceed without you and a     abogado y entregar a la corte en fomia escrita sus defensas o sus
judgment may be entered agamst you by the court without further notice      ObJCC1ones a las demandas en contra de su persona. Sea av1sado que s1
for any money claimed m the complaint or for any other claim or relief      usted no se defiende, la corte tomara medidas y puede contmuar la
requested by the plamt1ff You may lose money or property or other           demanda en contra suya sin preV10 aviso o notdicac16n. Ademas, la corte
nghts important to you.                                                     pueda decidtr a favor de! demandante y rcquiere que usted eumpla con
                                                                            todas las provisiones de esta demanda. Ustcd puede perder dinero o sus
YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE.                          prop1endades u otros dercchos importantes para usted.
IF YOU DO NOT HAVE A LAWYER OR CANNOT AFFORD ONE,
GO TO OR TELEPHONE TIIB OfflCE SET FORTH BELOW TO                           LLEVE ESTA DEMANDA A L'N ABOGADO INMEOIATAMENTE.
FIND OUT WHERE YOU CAN GET LEGAL HELP                                       SI NO TIENE ABOGADO OSI NO TIBNE EL DINERO SUFICIENTE
                                                                            DEPAGAR TALSERVICIO, VAYA ENPERSONAOLLAMEPOR
PHILADELPHIA BAR ASSOCIATION                                                TELEFONO A LA OFICINA CL'YA
Lawyer Referral and lnfonnalion Service                                     DIRECCI6N SE ENCUENTRA ESCRITA ABAJO PARA
One Reading Center                                                          AVER!GUAR OONDE SE PUEDE CONSEGUIR ASJSTENCIA
Phlladelphla, Pennsylvania 19107                                            LEGAL.
(215) 238-6333
                                                                            ASOCIACION DE LICEN!ADOS DE F!LADELFIA
                                                                            Serv1c10 De Refcrenc1a E lnfomiac1on Legal
                                                                            One Rcadtng Center
                                                                            Pluladelplua, PA 19107
                                                                            (215) 238-6333




                                                                                                                                      Case ID:          1s1201s1C
      Case 2:19-cv-00223-CFK Document 1 Filed 01/16/19 Page 7 of 21




WILLIAM T. LAWSON, III                                     ATTORNEY FOR PLAINTIFFS
Identification Number: 32396
1420 Walnut Street-Suite 1000                              THIS IS A MAJOR
Philadelphia, PA 19102                                     NON-JURY MATTER.
(215) 546-S188                                             ASSESSMENT OF DAMAGES
                                                           HEARING IS REQUIRED
-----------------------·-·                                             ----
MAIL QUIP, INC.                                            COURT OF COMMON PLEAS
l O Concord Way
Chadds Ford PA 19317                                       PHILADELPHIA COUNTY


        VS                                                 DECEMBER TERM 2018

Allstate Insurance Company                                 NO.:
2755 Sanders Road
Northbrook, IL. 60062



                                      CIVIL ACTION COMPLAINT
                                                Contract - I C

        l.      Plaintiff, MAILQUIP, INC, 1s a corporation organized m the Commonwealth of

Pennsylvania with an address as stated in the above caption.

        2.      Defendant, Allstate Insurance Company, (heremafter also referred to as defendant(s)), is

a business entity engaged in the business of providing business insurance and defendant(s) did insure the

plamtiffand its business, through a Commercial Property Insurance pohcy, which policy mcluded coverage

for theft of machinery and equipment, and 1t is believed and therefore averred that defendant regularly

conducts business in Philadelphia county.

        3.      Said policy ofmsurance bears policy number 648585567, was m force at all times relevant

hereto and 1s known heremafter as the Policy.

        4.      On or about March 17, 2015 a piece of machinery belonging to defendant was

misappropriated. Said machine was an STS Professional Ink Cartridge Refill Machine, hereinafter referred

to as the Machine, that was used in plaintiffs business.



                                                      2


                                                                                               Case ID: 18120151(
      Case 2:19-cv-00223-CFK Document 1 Filed 01/16/19 Page 8 of 21




         5.      Plaintiff discovered the mISappropriation of the Machine on or about April 6, 2017, when

the machine was listed for sale on Ebay by au entity known on Ebay only as "lracerboy."

         6.      The entity known as "lracerboy" is unknown to plaintiff and is in no way affiliated with

plaintiff Mailquip, any of its owners or affiliates.

         7.      Plaintiff Mailquip never received any compensation, whatsoever from the sale of the

Machine.

         8.      Plaiutiffreported the machine as stolen to the Pennsylvania State Police and filed a claim

with defendant Allstate under the Policy.

         9.      The machine at the time of the theft, including its component parts, had a value of

$ I 0,429.00.

                                          COUNT ONE
                        PLAINTIFFS vs. ALLSTATE INSURANCE COMPANY
                                       Property Theft claim

         10.     Plaintiff incorporates herein by reference paragraphs one (I) through nine (9) inclusive as

fully as though same were set forth herein at length.

         11.     As aforestated, Plaintiff sustamed a loss of property, to wit the Machine, and at all times

relevant hereto, plaintiff was insured and/or covered by the Policy and other policies of insurance which had

been issued by defendant, Allstate Insurance Company, by the terms of wluch coverage for loss of

property, such as the Machine was provided for plamtiff, in accordance with the Policy and other policies

of insurance, and the provis10ns of the Pennsylvama statutes pe11ainmg to commercial insurance, and all

other pertinent statutes and laws, said Policy and other pohc1es of msurauce, being in full force and effect

at all times relevant hereto.

         12.     The defendant, Allstate Insurance Company, 1s obliged to provide to the plaintiff,

protection agamst loss caused by misappropriation or theft of property, such as the Machine.

        13.      Plamtiffs, pursuant to the terms and conditions of the Policy issued by defendant and the


                                                        3


                                                                                                   Case ID:     18120151C
      Case 2:19-cv-00223-CFK Document 1 Filed 01/16/19 Page 9 of 21




laws of Pennsylvania, made claun for loss of property benefits and other coverages.

        14.      Pursuant to all other pertinent stahttes and laws, the defendant became the obligor ofloss

of property benefits and as such, loss of property benefits to the plaintiff, as a result of the aforementioned

theft and or misappropriation of the Machine,        and plamtiff repeatedly notified defendant, Allstate

Insurance Company, that plamtiff was pursumg a clalffi for loss of property benefits and requested that

defendant pay said claim.

        15.      Plaintiff did give prompt, timely and reasonable notice to defendant ofits losses and/or clann

for loss of property and provided all requn·ed notices, applications, bills, reports, fom1s, proofs, and

verifications required by the applicable statutes and laws, the rules promulgated thereunder, the pohcies of

insurance and/or by the defendant, Allstate Insurance Company.

        16.      Notwithstanding the clallll of plaintiff, said defendant failed to promptly offer and/or pay

any monies in satisfaction of the plaintiffs' claim for loss of property.

        17.      Notwithstanding the defendant's duty to pay and/or reimburse, said defendant failed to

properly and promptly respond to plamtiffs' loss of property claim and has failed to make any adequate

offers, all of which are a breach of defendant's duty, obhgation, and/or agreement with the plaintiff.

        18.      The aforesaid failure and/or refusal of the defendant to satisfy the loss of property claim of

the plaintiff in a timely fashion, is a breach of defendant's duty, obligation and/or agreement with the

plaintiff, which agreement arises by vil1Ue of the Policy, and other policies of insurance, and the applicable

Pennsylvania statutes.

        19.     The aforesaid failure and/or refusal of the defendant to satisfy the loss or property claim of

the plaintiff is a breach of defendant's duty, obligation and/or agreement with the plamtiff, which agreement

arises by virtue ofthe Policy, and other policies ofinsurance, and the applicable Pennsylvania statutes in that

a fair, reasonable and proper sum has yet to be offered to date m satisfaction of said claims

        20.     The defendant has not paid the plaintiffs loss, mcludmg but not limited to the


                                                      4


                                                                                                     Case ID. 1812015JC
     Case 2:19-cv-00223-CFK Document 1 Filed 01/16/19 Page 10 of 21




above, to which the plaintiff is entitled under the provisions of the contract and all other pertinent

statutes and laws.

        21.      The pertinent statutes and laws provide for the payment of reasonable attorney's fees and

costs required in the collection of insurance proceeds, as have been     111   the past and may in the funrre be

expended or incurred, for which sum demand is hereby made.

        22.      The plaintiff has employed attorneys man attempt to recover said outstanding sums.

        23.      Notw1thstandmg the defendant's duty to pay and/or reimburse, said defendant has failed to

adequately respond to plaintiffs' loss of property claim and has failed to identify any arbitrators, all of which

is a breach of defendant's duty, obligation and/or agreement with the plamtiff.

        24.      Notwithstanding that a proper claim was made and damages were undisputed, said defendant

has failed to promptly offer and/or pay any monies in satisfaction of the plaintiffs' claim for loss or property

benefits.

        25.      Notwithstanding the defendant's duty to pay and/or reimburse, said defendant failed to

properly and promptly respond to plainuffs' loss or property claim, which is a breach of defendant's duty,

obligation, and/or agreement with the plamtiff.

        26.      The aforesaid failure and/or refusal of the defendant to satisfy the loss or property

claim of the plaintiffis a breach of the defendant's duty, obligation and/or agreement with the plamtiffwhich

agreement arises by virtne of the policies of insurance and the applicable Pennsylvania statutes in that a fair,

reasonable and proper sum has yet to be offered to date in satisfaction of said claims.

        27.      Notwithstanding the defendant's duty to pay and/or reimburse, said defendant has fatled

to respond adequately to plaintiffs' loss or property claim and/or has failed to agree on an arbitrator, and/or

has failed to proceed to arbitration all of which is a breach of the defendant's duty, obligation and/or

agreement with the plamtiffand is a breach of the defendant's duty, obligation and/or agreement pursuant

to the Policy, other policies of insurance, and appllcable statutes.


                                                       5



                                                                                                       Case ID: 1812015H
     Case 2:19-cv-00223-CFK Document 1 Filed 01/16/19 Page 11 of 21




        28.      To date, defendant has not provided plamtiffwith loss or property benefits and

refuses to do so.

        WHEREFORE, plaintiff, Mailquip, Inc., claim damages against the defendant, in an amount not

in excess of Fifty Thousand Dollars ($50,000.00).


                                      COUNT TWO
                        PLAINTIFF vs. ALLSTATE L""l"SURANCE COMPANY
                                        Ba!!_ Faith ClaiJl!

        29.      Plaintiff incorporates herein by reference paragraphs one (1) through twenty-eight (28)

inclusive as fully as though same were set forth herem at length.

        30.     At all tnnes relevant herein and material hereto, the defendant was under a covenant

and/or duty of good faith and fair dealmg with the plaintiff regardmg claims for loss or property

benefits under the aforesaid pohcy of msurance

        31.     The defendant acted in bad faith and breached its covenant and/or duty of good faith

and fair dealing with the plamtiff in that the defendant did:

        (a)     Fail to provide plaintiff with loss or property benefits;


        (b)     Lulled plaintiff into the belief that it was going to provide coverage to the
                plaintiff when all along it had no i11te11t1011 ofpaymg out on the claim;

        (c)     Lulled plaintiff into the belief that it was going to provide coverage to the
                plamtiff when all along it had 110 mtention of paymg out on the claim and
                therefore, knowingly prejudicing plamtiffs position of takmg alterative courses
                of action;

        (d)     Fail to comply with the provisions of the Policy and Pennsylvania law;

        (e)     Otherwise act in bad faith and/or in an unreasonable manner in denying and/or
                failing to promptly pay plaintiffs claim;

        (f)     Fail to promptly and/or properly and/or adequately investigate the plaintiffs
                claim and or failmg to pay same withm thirty (30) days of submission;

        (g)     Fail to request and/or obtain an investigatory report prior to


                                                      6


                                                                                                    Case ID: l8I20l51C

                                                                                                                         l
    Case 2:19-cv-00223-CFK Document 1 Filed 01/16/19 Page 12 of 21




                 denying and/or failing to pay plaintiffs claim;

        (h)      Fail to request additional information and/or other information
                 to re-evaluate plaintiffs claim prior to denymg or failing to pay same;

        (i)     Permit employees with limited or no business acumen to deny
                and/or fail to pay plaintiffs claim;

        U)      Commit such other acts of bad faith as may be disclosed through
                discovery and the tnal of this cause;

        (k)     Otherwise acting in bad faith pursuant to 42 Pa.C.S.A.§ 8371;

        (l)     Failmg to proceed to arbitration;

        (m)     Failing to agree to a neutral arbitrator;

        (n)     Advising plaintiff that the policy contained loss or property
                coverage and then representing that no loss or prope1ty
                coverage existed or would be provided;

        (o)     Deceiving plaintiff that it was proceeding to arbitration when they
                had no mtention to paymg out any coverages;

        (p)     Lacked a reasonable basis for denymg benefits;

        (q)      Failing to respond to plaintiffs repeated attempts to settle the claim;

        (r)     Recklessly disregarded tts lack of a reasonable basis for denying benefits;

        (s)     Requesting that plaintiff submit to a oral deposition and/or sworn statement
                when defendants had no intention of honoring the claim;

        (t)     Otherwise acting in bad faith as revealed 111 discovery

        32.     In an action arising under an insurance policy, the insured may make a claim

against the insurer for damages for bad faith pursuant to 42 Pa. C.S.A § 8371, which plaintiff

hereby claims damages for a result of defendant's conduct in handlmg plamtiffs claim

        33.     Pursuant to 42 Pa. C.S.A § 8371, entitled "Actions on Insurance Policies," which is

incorporated herein by reference, plaintiff also clanns damages agamst defendant for punitive

damages, court costs, attorneys fees, and interest for defendants' bad faith conduct at all times herein



                                                      7



                                                                                                   Case ID.   1s1201s1C
•       Case 2:19-cv-00223-CFK Document 1 Filed 01/16/19 Page 13 of 21




    material.

            WHEREFORE, plaintiff, Mailqmp, Inc., claims damages against the defendant,

    in the amount in excess of Fifty Thousand Dollars. ($50,000 00), together with compensatory damages,

    statutory mterest, punitive damages, costs and attorney's fees.




                                                             ~~SON,ill
                                                              Attorney for plamttff




                                                         8


                                                                                                Case ID·   18120151(
     Case 2:19-cv-00223-CFK Document 1 Filed 01/16/19 Page 14 of 21




                                                 VERIFICATION




        FREDERICK SCANNAPIECO, states that he is the president of MAILQUIP, INC.,

the plaintiff corporation, and 1s authorized to take this venfication on behalf of plaintiff.

        The undersigned, having read the attached plead111g/documen1 verifies that the within

pleading/document is based on mformat1on furnished to counsel, which mfo1mation has been gathered

by counsel     111   the course of this lawsuit. The language of the pleading/document   1s   that of counsel and not

of signer Signer verifies that he has read the within pleadmg/document and that it is tnie and correct to

the best of signer's knowledge. 111format1on and belief. To the extent that the conte.nts of the

pleading/document are that of counsel, verifier has relied upon counsel in takmg this venfication This

venficat1on is made sub1ect to the penalties of 18 Pa.C'.S. § 4904 relalmg lo unsworn falstfication to

authorities.




                                                                                                            Case ID: 1s1201s1c
Case 2:19-cv-00223-CFK Document 1 Filed 01/16/19 Page 15 of 21




                                                                                       R~$0 ~! -:3 ~!) •
                                                                                             ,?.t' Cl    ·:c
                                                                                           041 ... 10£4;:.>"   ~t.




  WTL
  Suite 1000




                                                                                  /f
  1420 Walnut Street
  Philadelphia PA 19102-40 I 5

                                   (12 \Iv'
                                     CERTIFIED MAIL
                                     RETURN RECEIPT REQUESTED
                                     Allstate Insurance Company
                                     2755 Sanders Road
                                     Northbrook, IL 60062
                                     1.11 .. 11 ... 11 .... 11 .. ,,l,l,ll .. l
                 Case 2:19-cv-00223-CFK Document 1 Filed 01/16/19 Page 16 of 21



Harris, Chris D.

From:                              Boehm, Gregory <Greg.Boehm@allstate.com>
Sent:                              Wednesday, January 2, 2019 2:55 PM
To:                                Stein, Bonnie S.
Subject:                           Mail Quip, Inc.



Bonnie,
I've spoken to Jaclyn Groff in the commercial office. She agreed to provide you with a certified copy of the policy and
endorsements and a copy of the claim history. She will also set it up in CounselUnk so you should see that request soon.

Thanks again.



Greg Boehm
Sr. Claim Service Consultant- Special Investigations
Allstate Insurance Co.
SIU Auto/Property East
P.O. Box 660328
Dallas, TX 75266-0328

(215)347-5881
(855)219-7494 Fax
Greg.Boehm@allstate.com
                     Case 2:19-cv-00223-CFK Document 1 Filed 01/16/19 Page 17 of 21



Harris, Chris D.

From:                                      Groff, Jaclyn <Jaclyn.Groff@allstate.com>
Sent:                                      Wednesday, January 2, 2019 3:33 PM
To:                                        Stem, Bonnie S.
Subject:                                   3733050417 Mail Quip Inc
Attachments:                               claim Journal 3733050417 CR MAIL QUIP INC.DOCX; scan of physical file.pdf



Hello Bonnie,

Sending over the file materials to you on this claim that you discussed with Greg Boehm. The word doc is our claim
journal- it contains a number of embedded attachments (you might need to "unprotect" or "enable editing" to view
them}. The pdf is a scan of our physical file, which should be largely if not completely duplicative of the claim journal.
also requested to have a certified copy of the policy sent to your office via FedEx.

Sincerely,

Jaclyn Groff, AIC
Senior Claims Consultant

Allstate Insurance Company
Commercial Claims Office
8711 Freeport Pkwy MS 14
Irving, TX 75063

Direct Dial: 972-915-8307
Fax: 877-221-7363
Jaclyn.Groff@allstate.com

CONFIDENTIALITY NOTE.
This e-mail and any attachments are confidential and may be protected by legal pnv1/ege. If you are not the intended recipient, be aware that any
disclosure, copying, distribution or use of this e-mail or any attachment is prohibited. If you have received this e-mail in error, please notify us
immediately by returning it to the sender and delete this copy from your system. Thank you for your co-operation




From: Boehm, Gregory
Sent: Wednesday, January 02, 2019 2:06 PM
To: Groff, Jaclyn <Jaclyn.Groff@allstate.com>
Subject: RE: 3733050417 Mail Quip Inc

Bonnie's email address is bss@curtmheefner.com

Greg Boehm
Sr. Claim Service Consultant- Special Investigations
Allstate Insurance Co.
SIU Auto/Property East
P.O. Box 660328
Dallas, TX 75266-0328

(215)347-5881
(855)219-7494 Fax
                    Case 2:19-cv-00223-CFK Document 1 Filed 01/16/19 Page 18 of 21


Greg.Boehm@allstate.com


From: Groff, Jaclyn
Sent: Monday, December 31, 2018 11:52 AM
To: Boehm, Gregory <Greg.Boehm@allstate.com>
Cc: Nemecek, Craig <Craig.Nemecek@allstate.com>
Subject: 3733050417 Mail Quip Inc

Hi, just checking in on this. Do we have counsel assigned, need to get file copy over to anyone? If my math is right,
answer is due next week.

Thanks,

Jaclyn Groff, AIC
Senior Claims Consultant

Allstate Insurance Company
Commercial Claims Office
8711 Freeport Pkwy MS 14
Irving, TX 75063

Direct Dial: 972-915-8307
Fax: 877-221-7363
Jaclyn.Groff@allstate.com

CONFIDENTIALITY NOTE:
This e-mail and any attachments are confidential and may be protected by legal privilege. if you are not the intended recipient, be aware that any
disclosure, copying, distribution or use of this e-mail or any attachment is prohibited. if you have received this e-mail in error, please notify us
immediately by returning it to the sender and delete this copy from your system. Thank you for your co-operat,on.




          _ _ _ _ _ _ _ _ ,_.....,,.,, -       ••-·-·=a•


From: Phillips, Billy W.
Sent: Friday, December 21, 2018 2:19 PM
To: Nemecek, Craig <Craig.Nemecek@allstate.com>; Barnes, Katheryn (Commercial Claims)
<Katheryn.Barnes@Allstate.com>
Cc: Laue, Patrick- ABI Claims <cjkgm@Allstate.com>; Boehm, Gregory <Greg Boehm@allstate.com>; Groff, Jaclyn
<Jaclyn.Groff@allstate.com>
Subject: RE: New Suit Policy 648585567

It was denied by Greg 2/3/16
I am moving into Greg's folder now and noting file


Billy W Phillips SCLA
Claim Service Leader-Commercial Claims

Allstate Insurance Company

8711 Freeport Bldg A-3 MS14
Irving, TX 75063
Toll free   800-359-1000- ext 972-915-8907
phone        972-915-8907

                                                                          2
                Case 2:19-cv-00223-CFK Document 1 Filed 01/16/19 Page 19 of 21


toll free fax 866-336-0482
e mail billy.phillips@allstate.com



From: Nemecek, Craig
Sent: Friday, December 21, 2018 10:04 AM
To: Phillips, Billy W.<Billy.Phlllips@Allstate.com>; Barnes, Katheryn (Commercial Claims)
<Katheryn.Barnes@Allstate.com>
Cc: Laue, Patrick-AB( Claims <cjkgm@Allstate.com>; Boehm, Gregory <Greg.Boehm@allstate.com>
Subject: RE: New Suit Policy 648585567

If we denied it in SIU ys we will handle.
Can we move it back into Gregs folder?
I will review and Greg can set it up and determine if it needs to go to SIU lit handler.
thanks



Craig Nemecek, MS,SCLA
SIU FPA-Claim Line Mgt-Lead Consultant
Ph# 301-509-2781


From: Phillips, Billy W.
Sent: Thursday, December 20, 2018 3:47 PM
To: Barnes, Katheryn (Commercial Claims) <Katheryn.Barnes@Allstate.com>; Nemecek, Craig
<Craig Nemecek@allstate.com>
Cc: Laue, Patrick-AB! Claims <cjkgm@Allstate.com>
Subject: RE: New Suit Policy 648585567

This was handled by Greg Boehm who denied it in 2016?

Craig who is going to be the SIU adJuster handling the suit?


Billy W Phillips SCLA
Claim Service Leader-Commercial Claims

Allstate Insurance Company

8711 Freeport Bldg A-3 MS14
Irving, TX 75063
Toll free     800-359-1000- ext 972-915-8907
phone         972-915-8907
toll free fax 866-336-0482
e mail billy.phillips@allstate.com



From: Barnes, Katheryn (Commercial Claims)
Sent: Thursday, December 20, 2018 2:45 PM
To: Nemecek, Craig <Craig.Nemecek@allstate.com>
Cc: Phillips, Billy W. <Billy.Philllps@Allstate.com>; Laue, Patrick- ABI Claims <ql<gm@Allstate.com>
Subject: FW: New Suit Policy 648585567

New suit on claim 3733050417 MAIL QUIP INC (in SIU link)


                                                               3
               Case 2:19-cv-00223-CFK Document 1 Filed 01/16/19 Page 20 of 21



                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA


      MAIL QUIP, INC.                                        Civil Action No.

                   vs.

  ALLSTATE INSURANCE COMPANY                                 Jury Trial Demanded


                                        NOTICE OF REMOVAL

TO:        William T. Lawson, III, Esquire
           1420 Walnut Street
           Suite 1000
           Philadelphia, PA 19102


           PLEASE TAKE NOTICE that Defendant Allstate Insurance Company has this 16th day of

  January 2019, filed in this Court a verified Notice for Removal of the State Court Action now

  pending in the Court of Common Pleas of Philadelphia, Pennsylvania, Docket Number 181201510.

           PLEASE TAKE FURTHER NOTICE that a certified copy of the Notice of Removal will be

  filed with the Prothonotary of the Court of Common Pleas of Philadelphia County, Pennsylvania.

           PLEASE BE ADVISED that by virtue of 28 U.S.C. Section 1446(f), the State action is now

  removed to this Court. The State Court has no further jurisdiction over this action and you should

  proceed no further in that Court or under its authority.

                                                CURTIN & HEEFNER LLP



  Date: January 16, 2019                                                        .--BSS/3421




  20821551/53838
           Case 2:19-cv-00223-CFK Document 1 Filed 01/16/19 Page 21 of 21




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PEJ\.'NSYLVANIA


MAIL QUIP, INC.                                             Civil Action No.

                  vs.

ALLSTATE INSURA.~CE COMPANY                                 Jury Trial Demanded



                                CERTIFICATION OF SERVICE


         Bonnie S. Stein, Esquire, hereby certifies that on January 16, 2019, a true and correct

copy of Defendant Allstate Insurance Company's Notice for Removal of Civil Action from State

Court was served on the date listed below by placing a copy of the same in the United States

Mail, First Class, postage prepaid to the following:

                                William T. Lawson, III, Esquire
                                      1420 Walnut Street
                                          Suite 1000
                                    Philadelphia, PA 19102


                                                       CURTIN & HEEFNER LLP



Date: January 16, 2019                                                            BSS/3421




2082157.1/53838
